 


109 HR 757 IH: Polluter Accountability Act
U.S. House of Representatives
2005-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 757 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2005 
Mr. Dingell introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Federal Water Pollution Control Act to increase certain criminal penalties, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Polluter Accountability Act. 
2.Federal Water Pollution Control Act 
(a)Criminal penalties for negligent violationsSection 309(c)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1319(c)(1)) is amended— 
(1)by striking $2,500 and inserting $5,000; 
(2)by striking $25,000 and inserting $50,000; and 
(3)by striking $50,000 and inserting $100,000. 
(b)Criminal penalties for knowing violationsSection 309(c)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1319(c)(2)) is amended— 
(1)by striking $5,000 and inserting $15,000; 
(2)by striking $50,000 and inserting $250,000; and 
(3)by striking $100,000 and inserting $500,000. 
3.Refuse Act of 1899Section 16 of the Act of March 3, 1899 (33 U.S.C. 411), relating to penalties for violations of the provision of law popularly known as the Refuse Act of 1899, is amended by striking $25,000 and inserting $75,000. 
 
